His Excellency Mr. Volkan Bozkir, President of the seventy-fifth session of the United Nations General Assembly
His Excellency Mr. Antonio Guterres, Secretary-General of the United Nations
Heads of State and Government
Distinguished delegates,
History has taught us that decisions made in times of crisis define and leave their mark on the world for decades.
In other words, the great trials of humankind, such as pandemics, have forced us to break with the past, to imagine a new world.
This pandemic is no different. It is a portal — the bridge between one world and the next.
World leaders today face a number of extraordinary and monumental challenges.
In the short, medium and long term, COVID-19 has put the paradigms of today’s society to the test and challenges us to actively build the future we want.
This implies changes in our economic systems, leadership and governance, transparency, protection and restoration of biodiversity, human rights and social inclusion.
Ladies and gentlemen,
COVID-19 has highlighted contradictions in public policy, throughout the world, and reveals that a post-pandemic world must be sustainable and better.
The decisions we make today will have long-term consequences. Doing more of the same is simply unsustainable. That would mean disregarding the scale of human suffering that the pandemic has unleashed.
This crisis is unnerving — in part because it has new and unfamiliar characteristics. It is a global health emergency.
However, the most worrisome part of the pandemic is not new. COVID-19 has highlighted deep inequalities that already exist.
Although the pandemic affects us all, not all of us are affected equally. We must all focus on poverty and inequality.
If in the past some chose to ignore them, it is now impossible not to acknowledge their harsh reality.
Let us be clear. The post-pandemic world will continue with the same problems we face now, but under increasingly extreme conditions.
The post-pandemic world will be different only if, going forward, even amid this battle, we take mitigation measures and focus on laying the foundations to resolve these issues and bring about deep structural change.
If we learn the right lessons from this crisis, we will be able to achieve the social consensus that will allow us to accelerate the reforms needed to achieve a society that is prosperous, and above all, just and more united.
Ladies and gentlemen,
One of the main lessons learned from the pandemic is the importance of trusting science, technology and innovation to provide solutions that allow us to close existing social gaps.
The circumstances created by the pandemic enabled the rapid implementation of innovative systems. Learning processes have been accelerated as never before, leading to greater return on the State’s investment in innovation.
This is particularly true in the digital economy, reflected in the shift to methods, such as telecommuting or the consumption of services and products ordered and delivered online and by courier.
It is also seen in the application of first-world digital educational platforms, which we now use in some of our public schools or in the practice of telemedicine, which allows citizens in remote areas to receive medical care from specialists hundreds of kilometres away.
Ladies and gentlemen,
An increase in unemployment is a serious consequence of the health crisis. Here, too, there is an important opportunity for our economies, which are based primarily on informal work, as the groundwork is laid and the necessary changes are made in public policies to build the future we want — one focused on entrepreneurship and the formalization of employment.
In a post-COVID-19 world, shared prosperity can be the result of a common vision of global solidarity.
The most important lesson from the pandemic is that of working together on problems that affect humankind. Without a doubt, we are stronger together than apart.
Let us remember that after the Second World War, it was the need to survive, rebuild economies and prevent the scourge of a new war that brought countries together to create a new international order.
The pandemic has again produced that de facto solidarity. We have seen how international cooperation has been mobilized through concrete actions by countries. For example, scientists from Asia, Europe and the Americas share information and experiences.
Ladies and gentlemen,
As the country with the best maritime and air connectivity in Latin America and the Caribbean, Panama has done the same in its position as hub of the Americas, by allowing its infrastructure to be used by the world — maintaining the 144 maritime routes and 1,700 ports served by its Canal. We have kept our port and airport open, thereby ensuring the continuity of logistics chains for global supplies, in particular of food and medicine.
We demonstrated our solidarity by providing humanitarian assistance and allowing the Zandaam and Rotterdam cruise ships, which were affected by COVID-19, to transit the Panama Canal so that their passengers could be treated in time, thereby preventing a greater tragedy.
We allowed our infrastructure to be used by the region, thereby making it possible for humanitarian assistance in the form of supplies, medicines and medical equipment to be distributed to more than 30 countries through the Regional Logistics Center, the United Nations World Food Programme and the International Red Cross.
Only together, with solidarity and cooperation, can we move forward.
If the international community fails to respond now, in a decisive manner, the United Nations 2030 Agenda could be derailed.
A new multilateral order requires genuine commitment from each of our countries to taking concrete action to achieve the Sustainable Development Goals. And what is agreed here in this forum is delivered upon at home.
Ladies and gentlemen,
Our planet has been extremely badly hurt.
The pandemic has plunged millions of people into grief. We are engaged in a relentless daily battle, facing the unseen and the uncertain, head-on, refusing to surrender.
We have lost grandparents, parents and children in the deadly duel against the virus. Nurses, doctors, health workers have fallen victim. We believe that a vaccine is near and that we can stop an evil no one ever wanted.
We will recover. Governments and world leaders must acknowledge mistakes and be prepared going forward so that our health systems can face crises, such as the one we now face.
We can and must help each other, but we must learn from this frightful situation that beyond recovery, we must build a new society — one that is more supportive, equitable and just.
Together, as nations united, we will build the future we want. Let us make no mistake — multilateral action is the right path.
Thank you very much.